Gaby; P. J. The plaintiffs in error filed a bill for partition of real estate, of which their father, Miner T. Ames, " died seized in fee, intestate. The lands were in several counties. Some in Cook County, so that the bill ivas properly filed here, and some in Woodford County. The- Circuit Court found it was not for the interest of the plaintiffs, who are infants, that the Woodford County lands, which constitute a mining property, should at present be partitioned, and made provision for continuing the business of mining, etc. Upon that decree the plaintiffs assign for • error: “ 1. In denying partition of the Minonlc property;” that is, the Woodford County lands. That assignment ousts this court of jurisdiction. Bangs v. Brown, 110 Ill. 96, covers the whole ground, and the writ of error must be dismissed. Writ dismissed.